THE THIRTEENTH COURT OF APPEALS

                                   13-14-00444-CR


                                VICTOR HAMILTON
                                       v.
                               THE STATE OF TEXAS


                                  On appeal from the
                     361st District Court of Brazos County, Texas
                         Trial Cause No. 09-02517-CRF-361


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

February 12, 2015.